 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   WAYNE THOMPSON,                                 Case No. 1:18-cv-01020-LJO-EPG (PC)
11                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
12         v.
                                                     (ECF NOS. 23 & 26)
13   TOM CAGLE and REBECCA DENNIS,
                                                     ORDER DISMISSING ACTION
14                Defendants.
                                                     ORDER FOR CLERK TO CLOSE CASE
15

16          Wayne Thompson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred
18   to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          On September 13, 2019, Magistrate Judge Erica P. Grosjean entered findings and
20   recommendations, recommending that this action be dismissed, with prejudice, for failure to
21   state a claim. (ECF No. 26).
22          Plaintiff was provided an opportunity to file objections to the findings and
23   recommendations.     The deadline to file objections has passed, and Plaintiff has not filed
24   objections or otherwise responded to the findings and recommendations.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   the Court finds the findings and recommendations to be supported by the record and proper
28   analysis.
                                                    1
 1        Accordingly, THE COURT HEREBY ORDERS that:
 2        1.    The findings and recommendations issued by Magistrate Judge Erica P.
 3              Grosjean on September 13, 2019, are ADOPTED IN FULL;
 4        2.    This action is DISMISSED, with prejudice, for failure to state a claim upon
 5              which relief may be granted; and
 6        3.    The Clerk of Court is directed to CLOSE this case.
 7

 8
     IT IS SO ORDERED.
 9

10     Dated:   October 18, 2019                     /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
